Citation Nr: 1116464	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  07-25 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The Veteran had active service from December 1944 to November 1946 and from February 1947 to January 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of the Winston-Salem, North Carolina, regional office (RO) of the Department of Veterans Affairs (VA).  

This appeal was previously before the Board in December 2009 when the Board remanded for further development.  After completing the requested development to the extent possible, an April 2010 supplemental statement of the case denied the claim, which was then returned to the Board for further appellate consideration.  A June 2010 Board decision denied the Veteran's claim for an increased evaluation for his service connected hearing loss, but remanded the claim for TDIU for additional development.  Unfortunately, as will be described below the requested development was not accomplished, and an additional remand will be required. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The June 2010 remand noted the Veteran's contentions that he is entitled to a TDIU because he cannot work as a result of his service connected bilateral hearing loss.  As he does not meet the schedular criteria, he has specifically requested consideration on an extraschedular basis.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2010).  In determining whether a veteran is entitled to a total disability rating based upon individual unemployability, his advancing age may not be considered.  See 38 C.F.R. § 3.341(a) (2010); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task is to determine whether there are circumstances apart from the non- service-connected conditions and advancing age which would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Even though a veteran does not meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a) (2010), it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2010).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service- connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a) (2010).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. 361.

In the June 2010 remand, the Board noted that it is precluded from granting an extraschedular evaluation in the first instance, but that it was not precluded from reviewing an RO determination that referral was not warranted.  Based on the factual record, the Board determined that a referral to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b) was warranted.  

Unfortunately, the record shows that the Veteran's claim was referred for extraschedular evaluation for the Veteran's service connected hearing loss under 38 C.F.R. § 3.321(b)(1) (2010) only, and not for extraschedular consideration under 38 C.F.R. § 4.16(b).  Furthermore, the September 2010 reply from the Director of the Compensation and Pension service considered only entitlement to an extraschedular evaluation for hearing loss under 38 C.F.R. § 3.321(b)(1), and did not consider entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b). 

VAOPGCPREC 6-96 states that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and entitlement to a TDIU under 38 C.F.R. § 4.16(b) are based on different factors.  This opinion notes that a Veteran's assertion that they are unemployable due to service connected disability within the purview of 38 C.F.R. § 4.16(b) would not inherently implicate an assertion that the schedular ratings are inadequate to compensate a service connected disability.  Therefore, as the June 2010 remand specifically requested referral of the Veteran's claim for extraschedular consideration under 38 C.F.R. § 4.16(b), the appeal must be returned for completion of this action.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Refer the claim to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b).  All information required by that regulation should be contained in the referral.  The reply should state whether it is as likely as not the Veteran's service connected disabilities render him unemployable.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action until otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



